GILDERSLEEVE, P. J.
The plaintiff was the treasurer of the defendant from some time in 1904 until August, 1907, when he resigned. When his accounts were made up, the secretary asked the plain*741tiff for the interest on the money deposited by the plaintiff belonging to the society for the time plaintiff had been its treasurer. Plaintiff testifies that' in the year 1906 “there was no interest, because the bank did not give me any, and in 1907 there was no interest.” The following questions were then asked, and answers given:
“Q. Did the society demand that you pay any interest? A. Yes; the society asked me to pay that interest. Q. Did you pay it? A, I paid it, and now I want it.”
The foregoing is the basis of plaintiff’s claim. The amount sued .for, and for which he got judgment, was $33. It is not claimed that the plaintiff paid the money under duress, or that he and the defendant were laboring under any mutual mistake of fact; nor were any false statements made to him to induce such payments. The society simply asked the plaintiff for the interest for a time during which the plaintiff now claims he received none, and that fact he knew when he was asked to pay. Nevertheless he voluntarily and with full knowledge of all the facts paid the same. Under such circumstances he has no redress. Belloff v. Dime Savings Bank, 118 App. Div. 20, 103 N. Y. Supp. 273. There is no foundation for the judgment, and it must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.